DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1, 8, and 16. Claim 1 includes a connector assembly for coupling modular electronic devices, the connector assembly comprising: a connector comprising a connector mating interface; a housing to hold the connector; a spring coupled to the housing; and a spring holder to hold the spring, the connector configured to mate with a receptacle mating interface to establish a releasable connection along a mating axis when the housing is moved into a receptacle assembly of a second modular device that comprises the receptacle assembly in combination with all other elements of the base claim. Claims 2-7 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 8 includes a method for establishing a communication between modular electronic devices, the method comprising: in response to a first module that comprises a connector assembly being moved along an enclosure of a second module, causing the connector assembly to at least partially retract inwardly into the first module, the enclosure comprising a receptacle assembly, the connector assembly comprising a connector and a connector mating interface, the receptacle assembly comprising a receptacle and a receptacle mating interface; in response to the connector assembly at least partially aligning with the receptacle assembly, causing the connector assembly to move into the receptacle assembly; and in response to the connector assembly moving into the receptacle assembly, establishing a releasable connection between the connector mating interface and a receptacle mating interface along a mating axis in combination with all other elements of the base claim. Claims 9-15 are all dependent upon claim 8 and are considered to be allowable at least for the same reasons as claim 8. Claim 16 includes a modular system comprising: a first modular device comprising: a connector that comprises a connector mating interface; a housing to hold the connector; a spring coupled to the housing; and a spring holder to hold the spring; and a second modular device comprising a receptacle assembly comprising a receptacle that comprises a receptacle mating interface, the connector configured to mate with the receptacle mating interface to establish a releasable connection along a mating axis when the housing is moved into the receptacle assembly. in combination with all other elements of the base claim. Claims 17-20 are all dependent upon claim 16 and are considered to be allowable at least for the same reasons as claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841